Title: From George Washington Craik to John Stiles, 24 November 1796
From: Craik, George Washington
To: Stiles, John


                        
                            Sir, 
                            Philadelphia 24th Novr 1796
                        
                        I am directed by the President of the United States to acknowledge the receipt
                            of your letter of the 8th of October. For the favourable sentiments you have therein been
                            pleased to express for him, he offers you his thanks. To receive the approbation of his
                            fellow Citizens at a time when he is about to retire from public service is a circumstance
                            truly gratifying; and that not less so when expressed by an individual Citizen. I am Sir
                            Your Mo. Obedt Servt
                        
                            Geo. W. Craik
                            
                        
                    